Appeal from order in proceeding under article 78 of the Civil Practice Act, requiring defendants to audit and allow certain tax refunds, with interest and costs, and directing them to include in the budget for the tax levy for the fiscal year 1941-1942, and in each succeeding budget until the entire refunds are paid, twenty per cent of the amount thereof, and to pay to the petitioner within sixty days after the final adoption of each budget the amount of said installment. Order unanimously affirmed, with fifty dollars costs and disbursements. No opinion. Present — Lazansky, P. J., Hagarty, Carswell, Johnston and Taylor, JJ.